Cook, J.,
delivered the opinion of the court. The city of Meridian acquired ownership of the waterworks constructed by a private company to supply water to the citizens of the municipality. It seems that, when the plant was controlled by the private company, the husband of appellant laid a supply pipe along one of the city’s streets, and connected same with the mains of the company and with the home of appellant; that this supply pipe, at a certain point in the street, was tapped or diverted to carry water to another house belonging to appellant’s husband. This supply pipe and the tapping, as above stated, was the work of plaintiff’s husband, or some other person other than the original company or the city. After the city assumed the control of the plant, complaint was made to its officers in charge of its waterworks that the supply of water furnished by the city to appellant was entirely inadequate. The city refused to do anything to remedy the trouble, taking the position there was no defect in their mains; but the defect, if any existed, was in the supply pipe constructed by plaintiff’s husband, and that the city was under no obligations to remedy defects in this pipe. The evidence fails to show lack of pressure or other defects in the city’s mains, but the cause of the inadequate supply of water flowing into plaintiff’s home is directly traceable to a faulty construction of the above-mentioned service or supply pipe. The trial court instructed the jury, in effect, that the supply or service pipe belonged to appellant, and that the city was under no duty to repair same, so as to afford an adequate supply of water for plaintiff below.
*389It will be observed that the supply pipe was laid along and under one of the public streets of the city, and it appears clearly if not indisputably, that the sole cause for the failure of the water to flow freely and in adequate quantities into the home of appellant was located in a street of the city. Had this defect in the pipe been promptly remedied, and this could have been done at a trivial expense and in a very short time, all cause for complaint would have been fully met. There was some contention as to whether the plaintiff below, who is appellant here, had entered into a formal written contract with the city for a water supply; but there is no doubt of the fact that she was receiving, and the city was furnishing, the service, and that she was paying the city for the water.
It may be conceded that a property owner must look after and keep in proper condition all service or supply pipes branching off from the mains of the city, where such pipes cross over the property of the owner; but the cause of the trouble in the present case was not located upon the property of the plaintiff, but in the streets of the city. The city was just as much bound to render the service pipe along its streets adequate to all reasonable demands as it was to so construct its mains as to enable it to comply with its duty in furnishing an adequate supply of water to its patrons. In truth, that part of the pipe running along its streets was, in legal contemplation, a part of its system and under its sole control; and it was responsible for all damage arising out of its obstruction, or from its lack of capacity to carry an adequate supply of water.
When the city took over the water plant, it found this connection already installed, and it continued to supply water through this pipe to appellant, and to take tolls therefor. The diameter of the pipe in no way affects the legal status of the parties. No line can be drawn as to the size of mains, and the test here is the location of *390the pipe; the city being responsible for the upkeep and continued efficiency of the pipe in the street, and the property owner charged with the. same burdens when the pipe reaches his property. The owners of abutting property have no legal right to go upon and excavate the streets of the city; and the fact that appellant claimed ownership of the pipes does not change or affect the rights and duties of the parties.
This interpretation of the law of the present case seems to announce the only rational and practical rule by which the rights of citizens, dealing with cities assuming the duties of public service corporations, can be preserved, and by which such cities can be forced to recognize and perform their duties to the public. The trial court in its rulings made the rights of the parties depend upon the •ownership of the service pipe in the street, and submitted this question to the jury. The law fixed the ownership in the city of that part of the pipe along and under its street, and, the obstruction being in this portion, the court should have directed a verdict for plaintiff.
Reversed and remanded.

Reversed and remanded.